   Case 3:20-cv-02717-MAS Document 4 Filed 04/21/20 Page 1 of 3 PageID: 111



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
JOSEPH E. W. BRONAUGH, III,                     :
                                                :
                        Petitioner,             :          Civil Action No. 20-2717 (MAS)
                                                :
                        v.                      :          MEMORANDUM AND ORDER
                                                :
CHARLES ELLIS, et al.,                          :
                                                :
                        Respondents.            :
                                                :

        Pro se Petitioner Joseph E. W. Bronaugh III, an inmate currently confined at Mercer

County Correctional Center, seeks to bring a habeas petition pursuant to 28 U.S.C. § 2254. (ECF

No. 1.) Petitioner has not prepaid the $5.00 filing fee for a habeas petition, nor has he submitted

a complete application to proceed in forma pauperis in this matter.

        The filing fee for a petition for writ of habeas corpus is $5.00. Pursuant to Local Civil Rule

54.3(a), the filing fee is required to be paid at the time the petition is presented for filing. Pursuant

to Local Civil Rule 81.2(b), whenever a prisoner submits a petition for writ of habeas corpus and

seeks to proceed in forma pauperis, that petitioner must submit (a) an affidavit setting forth

information which establishes that the petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized officer of the institution certifying the

amount presently on deposit in the prisoner’s prison account and the greatest amount on deposit in

the prisoner’s institutional account during the six-month period prior to the date of the certification.

If the institutional account of the petitioner exceeds $200, the petitioner shall not be considered

eligible to proceed in forma pauperis. L. Civ. R. 81.2(c).
   Case 3:20-cv-02717-MAS Document 4 Filed 04/21/20 Page 2 of 3 PageID: 112



        Here, Petitioner has not paid the $5 filing fee. Although Petitioner filed a letter with the

Court indicating that he paid the requisite fee, the Court is not receipt of such payment. (Letter,

Apr. 10, 2020, ECF No. 3.) Additionally, although Petitioner submitted an in forma pauperis

application, it is incomplete as it does not include a six-month prison account statement certified

by a prison official. Accordingly, Petitioner must either submit the $5 filing fee or a complete

application to proceed in forma pauperis for his habeas petition to be considered.

        IT IS THEREFORE on this                   day of                                , 2020,

        ORDERED that the Clerk of the Court shall administratively terminate this case;

Petitioner is informed that administrative termination is not a “dismissal” for purposes of the

statute of limitations, and that if the case is reopened, it is not subject to the statute of limitations

time bar if it was originally filed timely, see Jenkins v. Superintendent of Laurel Highlands, 705

F.3d 80, 84 n.2 (3d Cir. 2013) (describing prisoner mailbox rule generally); DaSilva v. Sheriff’s

Dept., 413 F. App’x 498, 502 (3d Cir. 2011) (“[T]he statute of limitations is met when a complaint

is submitted to the clerk before the statute runs . . . .”);

        ORDERED that the Clerk of the Court shall forward to Petitioner a blank form Affidavit

of Poverty and Certification (Habeas Corpus) (DNJ-Pro Se-007-B (Rev. 09/09)), to be used by

Petitioner in any application to proceed in forma pauperis;

        ORDERED that the Clerk’s service of the form shall not be construed as this Court’s

finding that the original Petition is or is not timely, or that Petitioner’s claims are or are not duly

exhausted;

        ORDERED that if Petitioner wishes to reopen this case, he shall so notify the Court, within

30 days of the date of entry of this Order; and shall include the $5 filing fee or a complete




                                                     2
   Case 3:20-cv-02717-MAS Document 4 Filed 04/21/20 Page 3 of 3 PageID: 113



application to proceed in forma pauperis, failure to do so will result in the Court entering an Order

dismissing the Petition without prejudice;

       ORDERED that upon notification from Petitioner that he wishes to reopen this case the

Clerk of the Court will be directed to reopen this case; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Order upon Petitioner by

regular U.S. mail.



                                                               ____________________________
                                                               MICHAEL A. SHIPP
                                                               UNITED STATES DISTRICT JUDGE




                                                  3
